Order issued June 16, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01067-CR
                      ________________________________________

                           MATTHEW LEON HILL, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                  Before Chief Justice Wright and Justices Myers and Evans

       Based on the Court’s opinion of this date, we GRANT the February 17, 2014 motion of

Leslie McFarlane for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Leslie McFarlane as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Matthew Leon

Hill, TDCJ No. 0673143, Polunsky Unit, 3872 FM 350 South, Livingston, Texas, 77351.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE